Title: Memorandum on Payment of War Department Accounts, 6 July 1814
From: Madison, James
To: 


        
          July 6. 1814
        
        Noted on the return of papers accompanied by a letter from the Secy of War of June 29. 1814.
        On the question whether warrants for payment ought to be drawn by the Secretary of war, immediately on settlements made by the accountant to the Dept. of war; or not without a previous inspection & revision of such settlements, by the accounting officers of the Treasury; the considerations in favor of the latter course are,
        1. that the term “revision” used in the Law seems to import that the settlement of the Accountant to the War Dept. not being definitive ought not to be operative.
        2. that the policy of requiring a report to & revision of the settlements of the War Accountant, implies that the Accounting Officers in the Treasury Dept. were to be a check on the War Accountant; which check can not be effective without a suspension of payment.
        3. that this was the sense of a Committee of each House of Congs., of the Sena⟨te⟩, & of the Attorney General.
        4. that reasons personal to the Accountant to the War Dept. opposed an issue of warrants on his settlements.
        On the other side the considerations are,
        1. that as the reports of settlement by the War accountant are required to be made “from time to time,” only & not forthwith, the law could not have meant that debts actually due should be exposed to the delays of payment incident to reports so to be made: In the case of settlements by the Auditor, his reports to the Comptroller, are required, but not “from time to time” & consequently, forthwith.
        2. In pursuance of the authority given to the Treasury Dept. to prescribe the forms of rendering accounts, it was prescribed to the War Accountant in 1792. & the rule referred to as in force, as late as April last, by the Comptroller, that the accountant should render his accounts quarterly; thus fixing the vague rule of “from time to time,” and indicating that the Treasury Dept. understood that balances liquidated by the War Accountant were not to remain unpaid, until the revision of the Accounts should be had.
        3. that the practice for so long a period, and down to so late a day, has settled the meaning of the law beyond the controul of a new construction, which would introduce uncertainty, in place of that certainty in wh⟨i⟩ch the law delights.
        
        4. that the accounting establishment in the Navy Dept. is on the same footing with that in the War Dept. and that the practice has been & continues the same there, as it has heretofore been in the War Dept.: that an innovation in one Dept. would, in relation to the other introduce a diversity, where uniformity was contemplated by law, and is in itself desireable.
        5. That opinions of Committees of Congs. however made known, and inferences as to the opinions of the Senate however strong, can not overrule the long and uniform construction & practice of the proper & responsible officers charged with the execution of the law. The opinion of the Attorney General has probably been misconceived.
        6. That reasons personal to the Accountant can not affect the legal relation or official course of business, between the Secretary of War & him; such reasons belonging to the cognizance of the Authority to which the Acct. is responsible by the tenu⟨re of his⟩ office.
        The latter considerations appear to preponderate agst. the former.
        The question whether the Accountant can withold his countersignature to warrants for monies on account, turns on the questions 1. whether warrants on account be or be not contrary to law; 2. whether the accountant, with respect to warrants drawn by the Secretary of war possesses a discretionary authority, or his countersignature be merely a form of verification.
        On the first point, it is understood that Warrants on account, tho’ not expressly authorised by Statute, have been in constant use by all the Heads of Depart. from the commencement of the present Govt. that the expediency of them amounts nearly to a necessity; and that they are constructively recognized in the act of Congs. relating to the Treasury War & Navy Depts, passed July 16. 1798.
        On the 2d. point, n⟨oth⟩ing is perceived either in law or usage, favoring the idea that the countersignature of the accountant is more than a form of verifying the authenticity of the warrants. The abstract case of a warrant illegal on ⟨the⟩ face of it does not enter into the question.
      